The opinion of the couk was delivered by
Johnston, C. J.:
Tnis is an appeal in a compensation case in which verdict and judgment went in favor of the plaintiff.
Defendant complains of the amount awarded, insisting that the verdict and findings lave not sufficient support in the evidence. Plaintiff was a pumper at défendant’s oil plant and because of an alleged defect in the machinery his arm was caught therein and his body was carried around striking the ground at each revolution with the result that Ills arm was broken in six places, a number of ribs were broken and his body badly bruised. A fragment of the broken bones punctured his left lung, his throat and vocal chords' were injured and theknee and ankle of his right leg were so injured that they have been permanently weakened and stiffened. Plaintiff brought his action in two counts, one for common-law damages, and the other under the workmen’s compensation law. He demanded arbitration of the claim for compensation, but the demand was refused by the defendant. It is conceded that plaintiff and de*315fendant were both within the operation of the compensation law and that the claim is one that may be adjusted under that law. While the plaintiff set up a claim for damages the case was tried out on the theory of compensation and the rulings relating to the common-law feature are no longer material. The jury returned a verdict fixing the total compensation of the plaintiff at $7,433.63, and by answers to special questions indicated the amounts awarded for the several disabilities which resulted from the injuries sustained. The sum of $2,520 was allowed for the loss of his arm; $180 for total temporary disability; $150 for hospital treatment, including nursing; and for partial permanent disability other than the loss of his arm, $4,576 was awarded.
The judgment of the court was that the plaintiff recover in a lump sum $3,238.96 for the loss of his arm, total temporary disability, hospital and medical attention, unpaid installments past due for partial permanent disability, and $7.63 as interest. It was further adjudged that he recover $4,194.67 for partial permanent disability, other than that mentioned, payable in periodical installments at the rate of $47.66% per month, on the first day of each month until final payment was made.
The defendant contends that an excessive award of compensation was made. It is conceded that the allowance made for the loss of plaintiff’s arm, hospital and medical service was just and legal and there is little dispute or occasion for dispute as to the award of $180 for temporary total disability. The principal contention is that the allowance of $4,576 for partial permanent disability other than the loss of the arm was not supported by sufficient evidence and that, as this award exceeded what could have been allowed for total disability, it is unwarranted under the law fixing compensation for injured workmen. It is said that the theory of the compensation law is to allow a lower rate for partial than for total disability, and that contrary to the evident purpose of the legislature, the trial court allowed greater compensation than if the plaintiff had been totally disabled by his injuries. This feature of the law and what is called the illogical result of this interpretation, were challenged by counsel and considered by the court in two recent cases. (Stefan v. Elevator Co., 106 Kan. 369, 187 Pac. 861; Emry v. Cripes, 110 Kan. 693, 205 Pac. 598.) Every contention advanced in this case was brought to the attention of the court and given careful consideration in those cases, and no reason is seen for plac*316ing a different construction on the statutory rules of computing compensation from that expressed in the cited cases. It was competent for the legislature to make classifications of disabilities and prescribe the rules to be applied in measuring the compensation for each class. The legislature prescribed a measure for certain scheduled disabilities, and a different rule for partial disabilities not scheduled. The fact that the application of these rules may seem to some to operate unjustly, requires a close scrutiny of the act to ascertain' the legislative intent, but affords no ground for the court to substitute rules different from those enacted by the legislature. If the practical operation of the law is found to bring disproportionate or unjust results, it may be assumed that the legislature will amend it, but this is a function which belongs alone to that body. As the act is written the court is constrained to follow the construction placed upon the rules for computing compensation in Stefan v. Elevator Co., supra, and Emry v. Cripes, supra. (See, also, Close v. Mining Co., 105 Kan. 257, 182 Pac. 392.)
In a cross appeal by the plaintiff, he complains of the refusal of the court to enter judgment in a lump sum on the verdict returned. The compensation act provides its own rules as to the compensation to be awarded and the nature of the judgment awarding it. Where an action to recover compensation is permissible, a jury is deemed to be waived, but one may be called if either party asks for it within ten days after the issues are joined. The findings of the jury when made are advisory so far as the character of the judgment is concerned. That is a matter within the discretion of the court. It is provided thai&wkey;
“TJhe judgment in the action, if in favor of the plaintiff, shall be for a lump sum equal to the amount of the payments then due under this act, with interest on the payments overdue, or, in the discretion of the trial judge, for, periodical payments, as in an award,” etc. (Laws 1917, ch. 226, § 20.)
In the same section an exception is made to the effect that a lump-sum judgment shall not be rendered for an injury not ascertainable by an objective examination. Under the act the trial court was warranted in adjudging that payments for the partial permanent disability should be made periodically as in an award. (Raffaghelle v. Russell, 103 Kan. 849, 176 Pac. 640.)
The judgment is affirmed.